           1 LEWIS BRISBOIS BISGAARD & SMITH LLP
             NORA M. NACHTSHEIM, SB# 221618
           2 2020 West El Camino Avenue, Suite 700
             Sacramento, California 95833
           3 Telephone: 916.564.5400
             Facsimile: 916.564.5444
           4
           5 Attorneys for Defendant ARJO, INC,. fka
             Arjohuntleigh, Inc.
           6
           7
           8                                     UNITED STATES DISTRICT COURT
           9                      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
          10
          11 JODI ASMUS, et al.,                                   CASE NO. 2:18-cv-00488-MCE-DB
          12                       Plaintiffs,                     STIPULATION AND ORDER RE:
                                                                   DISMISSAL OF ACTION WITH
          13             vs.                                       PREJUDICE
          14 ARJOHUNTLEIGH, INC.,                                  [Assigned to Hon. Morrison C. England, Jr.]
          15                       Defendants.                     Trial Date:       None Set
          16
          17            IT IS HEREBY STIPULATED AND AGREED, by and between the parties to this action,
          18 by their respective attorneys, its form and content being hereby approved, that the above-captioned

          19 action is dismissed, with prejudice, pursuant to Federal Rules of Civil Procedure, Rule
          20 41(a)(1)(A)(ii).
          21            The parties have entered into a Settlement Agreement, and have agreed to bear their own
          22 attorneys’ fees and costs. The parties to this action request this Court to retain jurisdiction to
          23 enforce the terms of the Settlement Agreement.
          24 / / /
          25 / / /
          26 / / /
          27 / / /
          28
LEWI
S
BRISBOI        4818-7913-9186.1
S                                  STIPULATION AND ORDER RE: DISMISSAL OF ACTION WITH PREJUDICE
BISGAAR
D
           1 DATED: September, 7, 2018                      ARNOLD LAW FIRM

           2
           3
                                                            By:          /s/ Joshua H. Watson
           4                                                      Joshua H. Watson
                                                                  Attorneys for Plaintiffs JODI ASMUS, et al.
           5
           6 DATED: September 10, 2018                      LEWIS BRISBOIS BISGAARD & SMITH            LLP

           7
           8
                                                            By:          /s/ Nora M. Nachtsheim
           9                                                      Nora M. Nachtsheim
                                                                  Attorneys for Defendant ARJO, INC. fka
          10                                                      Arjohuntleigh, Inc.
          11                                                     ORDER
          12
                        Based upon the foregoing Stipulation, and GOOD CAUSE APPEARING THEREFOR,
          13
                        IT IS ORDERED as follows:
          14
                        1. The above-captioned action is hereby dismissed, with prejudice.
          15
                        2. The Court shall retain jurisdiction to enforce the terms of the Settlement Agreement
          16
                             entered into between the parties.
          17
                        IT IS SO ORDERED.
          18
               Dated: October 10, 2018
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
LEWI
S
BRISBOI        4818-7913-9186.1                                    2
S                                 STIPULATION AND ORDER RE: DISMISSAL OF ACTION WITH PREJUDICE
BISGAAR
D
           1                                 FEDERAL COURT PROOF OF SERVICE

           2                      Asmus, et al v Arjohuntleigh, Inc. - Case No. 2:18-cv-00488-MCE-DB
           3 STATE OF CALIFORNIA, COUNTY OF SACRAMENTO
           4        At the time of service, I was over 18 years of age and not a party to the action. My
             business address is 2020 West El Camino Avenue, Suite 700, Sacramento, CA 95833. I am
           5 employed in the office of a member of the bar of this Court at whose direction the service was
             made.
           6
                    On September 11, 2018, I served the following document(s): STIPULATION AND
           7 ORDER RE: DISMISSAL OF ACTION WITH PREJUDICE
           8         I served the documents on the following persons at the following addresses (including fax
               numbers and e-mail addresses, if applicable):
           9
                        The documents were served by the following means:
          10
                          Joshua H. Watson
          11              The Arnold Law Firm
                          865 Howe Avenue
          12              Sacramento, CA 95825
                          Email: Joshua@justice4you.com, connie@justice4you.com, joshuawatson@gmail.com
          13
               ¨        (BY U.S. MAIL) I enclosed the documents in a sealed envelope or package addressed to
          14            the persons at the addresses listed above and I deposited the sealed envelope or package
                        with the U.S. Postal Service, with the postage fully prepaid.
          15
               ý        (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
          16            documents with the Clerk of the Court using the CM/ECF system, which sent notification
                        of that filing to the persons listed above.
          17
                     I declare under penalty of perjury under the laws of the United States of America and the
          18 State of California that the foregoing is true and correct.

          19            Executed on September 11, 2018, at Sacramento, California.
          20
          21                                                      /s/ Starna Erickson
                                                                  Starna Erickson
          22
          23
          24
          25
          26
          27
          28
LEWI
S
BRISBOI        4818-7913-9186.1                                    3
S                                  STIPULATION AND ORDER RE: DISMISSAL OF ACTION WITH PREJUDICE
BISGAAR
D
